694 N.W.2d 61 (2005)
472 Mich. 890
AMERITECH MICHIGAN, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, William Rovas, and Sandra Rovas, Appellees.
Docket No. 126676. COA No. 244742.
Supreme Court of Michigan.
April 8, 2005.
On order of the Court, the application for leave to appeal the June 17, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.
TAYLOR, C.J., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I respectfully dissent and would grant appellant's application for leave to appeal. This case addresses the question of how much deference is due an administrative agency in its interpretation of a statute within its purview. The Public Service Commission here determined that appellant's mistaken diagnosis that a customer's phone was not working was attributable to wiring inside the customer's home, rather than to wiring outside the home, constituted a "false, misleading or deceptive" statement within the meaning of M.C.L. § 484.2502(1)(a), and imposed fines upon petitioner in excess of $30,000. Because there is little in this provision that implicates the expertise of the PSC, and because I believe the PSC may have abused its discretion by its interpretation, I would grant leave to further assess the point at which judicial deference to the determination of an administrative agency must give way to ensuring that the laws of this state are correctly construed.
I would consolidate this case with Verizon v. Pub. Service Comm., Docket No. 125728, 472 Mich. ___, 694 N.W.2d 60.